Name: 85/88/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/78/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  regions and regional policy
 Date Published: 1985-02-08

 Avis juridique important|31985D008885/88/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/78/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic) Official Journal L 037 , 08/02/1985 P. 0036 - 0040+++++( 1 ) OJ NO L 44 , 15 . 2 . 1984 , P . 42 . COMMISSION DECISION OF 14 DECEMBER 1984 AMENDING COMMISSION DECISION 84/78/EEC INSTITUTING A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE GREEK TEXT IS AUTHENTIC ) ( 85/88/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS , BY DECISION 84/78/EEC ( 1 ) , THE COMMISSION INSTITUTED IN THE PREFECTURE OF IOANNINA , GREECE , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS ARTICLE 2 OF THAT DECISION STIPULATES THAT THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH ASPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED ; WHEREAS IT HAS EMERGED FROM FURTHER CONTACTS WITH THE COMPETENT NATIONAL AUTHORITIES THAT DECISION 84/78/EEC SHOULD BE REVISED AS REGARDS INDIVIDUAL OPERATIONS IN ANNEX 1 TO THE DECISION , AND IN PARTICULAR THE FINANCING ESTIMATES , HAS ADOPTED THIS DECISION : ARTICLE 1 ANNEX 1 TO DECISION 84/78/EEC IS HEREBY REPLACED BY ANNEX 1 TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE HELLENIC REPUBLIC . DONE AT BRUSSELS , 14 DECEMBER 1984 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN THE PREFECTURE OF IOANNINA , GREECE 1 . TITLE PILOT ACTION TO DEVELOP TWO SMALL MOUNTAIN AREAS CONTAINING FIVE COMMUNITIES IN THE PREFECTURE OF IOANNINA , GREECE , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE PURPOSE OF THE ACTION IS : - TO STUDY AND IMPROVE THE CONDITIONS OF AGRICULTURAL PRODUCTION , THROUGH MEASURES CONCERNING SHEEP AND GOAT FARMING STRUCTURES AND PRODUCTION SUPPORT ARRANGEMENTS , - TO DEVELOP TOURISM , ESPECIALLY TOURIST INFRASTRUCTURES , IN THE MOUNTAIN AREA OF ZAGORI AND VIKOS , - TO DEVELOP THE GENERAL INFRASTRUCTURE AND ESPECIALLY COMMUNICATIONS , - TO IMPROVE VOCATIONAL TRAINING . THE CHARACTERISTICS OF THE REGION ARE SUCH THAT THE EXPERIENCE WHICH WILL BE DERIVED FROM THE PROJECT WILL BE EXCEPTIONALLY USEFUL IN TESTING , IN AN ESPECIALLY DIFFICULT ECONOMIC AND SOCIAL ENVIRONMENT , THE CHOICE OF CRITERIA AND THEIR COHERENCE AND COMPATIBILITY , AND THE CAPABILITY OF REGIONAL AUTHORITIES AND OTHER BODIES TO IMPLEMENT THEM . 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA THE ACTION IS BASED ON TWO SIMILAR AREAS , THE FIRST CONSISTING OF THE COMMUNITIES OF ELAFOTOPOS , KATO PEDINA AND ANO PEDINA AND THE SECOND THE COMMUNITIES OF KEFALOKHORI AND PLAYA , WITH 400 TO 450 INHABITANTS EACH . THE TWO AREAS ACCOUNT FOR 13 700 HEAD OF SHEEP AND GOATS . BASICALLY , AGRICULTURE IS THE SOLE ECONOMIC ACTIVITY AND FARMING IS EXCEPTIONALLY DIFFICULT BECAUSE OF THE INADEQUATE PRODUCTION AND MARKETING CONDITIONS , INADEQUATE INFRASTRUCTURES , ESPECIALLY COMMUNICATIONS , THE LOW PRODUCTIVITY OF PASTURES , THE EXCEPTIONALLY DIFFICULT WINTER CONDITIONS AND THE LOW DEGREE OF SOCIAL MOTIVATION . 4 . OPERATIONS IN THE PERIOD DECEMBER 1983 TO DECEMBER 1985 , THE FOLLOWING INDIVIDUAL OPERATIONS ARE TO BE CARRIED OUT : ( A ) AGRICULTURE : - MAINTAINING EMPLOYMENT AND LIVESTOCK , IMPROVING INCOMES AND CONDITIONS OF WORK , - HIGH-QUALITY LIVESTOCK PRODUCTS IN SUFFICIENT QUANTITIES , - IMPROVING THE PRODUCTIVITY OF PASTURES , - AGRICULTURAL INFORMATION AND ADVISORY SERVICES , - EXTENSION OF MILK COLLECTION SCHEMES , - DEVELOPMENT OF FARM INFRASTRUCTURES , ESPECIALLY RURAL ROADS , - PROTECTION OF FARMING AND FOREST SOILS ; ( B ) RURAL TOURISM : - IMPROVEMENT OF TOURIST FACILITIES IN THE ZAGORI AREA ; FARM HOLIDAY ACCOMMODATION IN TRADITIONAL BUILDINGS ; ( C ) TRAINING : UPGRADING LOCAL SKILLS IN CRAFTWORK , AGRICULTURAL PRODUCTION AND TECHNOLOGY , RURAL TOURISM , TRADITIONAL CONSTRUCTION WORK AND COOPERATIVES ; ( D ) INFRASTRUCTURES : - GENERAL INFRASTRUCTURES , MAINLY COMMUNICATIONS , - UTILITIES AND SERVICES IN FARMING AREAS ( CULTURAL CENTRES , MAINS WATER , LOCAL ROADS , PUBLIC SQUARES , KINDERGARTENS , SEWERAGE ) ; ( E ) SECONDARY SECTOR : - COMMON SERVICES FOR SMALL BUSINESS ; ( F ) GENERAL : - STUDIES AND TRIALS TO TEST THE EFFICACITY AND APPLICABILITY OF DEVELOPMENT TECHNIQUES FOR IMPLEMENTATION AT LOCAL LEVEL AND TO INVESTIGATE ALTERNATIVE POSSIBILITIES . 5 . TIMETABLE FROM DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : THE MINISTRY FOR THE NATIONAL ECONOMY , - FOR IMPLEMENTATION : THE PREFECTURAL AUTHORITIES OF IOANNINA , THE MINISTRY OF AGRICULTURE , THE GREEK ORGANIZATION OF SMALL AND MEDIUM-SIZED UNDERTAKINGS ( EOMMEKH ) , THE MINISTRY OF EDUCATION AND THE GREEK PRODUCTIVITY CENTRE ( ELKEPA ) , AND THE GREEK TOURIST ORGANIZATION ( EOT ) . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE ( 1 ) . ( 1 ) THE EXISTING INSTRUMENTS ARE THE EUROPEAN REGIONAL DEVELOPMENT FUND , THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND AND THE EUROPEAN SOCIAL FUND . NB : THE ESTIMATES SHOWN IN THIS TABLE MAY BE REVISED . PREPARATORY PILOT ACTION IN THE PREFECTURE OF IOANNINA , GREECE FINANCING ESTIMATES OPERATIONS * TOTAL PUBLIC EXPENDITURE ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGETARY ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1984 ) * TOTAL PUBLIC EXPENDITURE ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGETARY ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1985 ) * TOTAL AT 31 DECEMBER 1985 ( BUDGETARY ARTICLE 550 ) ( '000 ECU ) * * '000 ECU * % * '000 ECU * % * * '000 ECU * % * '000 ECU * % A . AGRICULTURE - AGRICULTURAL ADVISORY SERVICES ( 8 ) * - * - * - * - * - * 35 ( 1 ) * 14,58 * ( 2 ) * 11,67 * ( 2 ) * 11,67 - RURAL INFRASTRUCTURE ( 8 ) * - * - * - * - * - * 381 ( 3 ) * 152,4 * 40 * 133,35 * 35 * 133,35 - PASTURES ( 8 ) * - * - * - * - * - * 875 * 393,75 * ( 4 ) * - * - * - - LIVESTOCK FARMING * - * - * - * - * - * 1 100 * 275 * ( 5 ) * - * - * - - REGULATION OF MOUNTAIN STREAMS * - * - * - * - * - * 437,5 * 218,75 * 50 * - * - * - - PROCESSING/MARKETING ( 8 ) * - * - * - * - * - * 165 * 74,25 * 45 ( 6 ) * 23,1 * 14 ( 7 ) * 23,1 B . TOURISM ( 8 ) * - * - * - * - * - * 250 ( 8 ) * - * - * 125 * 50 * 125 C . TRAINING - FIRST STAGE * - * - * - * - * - * 108 * - * - * 81 * 75 * 81 - SECOND STAGE * - * - * - * - * - * 301 * 165,55 * 55 * - * - * - D . INFRASTRUCTURE - COUNTRY ROADS * - * - * - * - * - * 860 * 344 * 40 * 301 * 35 * 301 - VILLAGE ROADS * - * - * - * - * - * 350 * 140 * 40 * 122,5 * 35 * 122,5 - WATER SUPPLY * - * - * - * - * - * 400 * 160 * 40 * 140 * 35 * 140 - CULTURAL CENTRES * - * - * - * - * - * 216 * 86,4 * 40 * 75,6 * 35 * 75,6 E . SECONDARY SECTOR COMMON SERVICES FOR SMALL BUSINESSES * - * - * - * - * - * 145 * - * - 79,75 * 55 * 79,75 F . STUDIES ( 8 ) * 100 * - * - * 75 * 75 * 95 * - * - * 71,25 * 75 * 146,25 TOTAL * 100 * - * - * 75 * - * 5 718,5 * 2 024,68 * - * 1 164,22 * - * 1 239,22 ( 1 ) 15 000 ECU/ADVISER/YEAR BY ( 14 MONTHS ) BY 2 ADVISERS = 35 000 ECU . ( 2 ) REGULATION ( EEC ) NO 2966/83 : 12 500 ECU/ADVISER : YEAR BY ( 14 MONTHS ) BY 2 ADVISERS BY 50 % = 14 583 ECU . THE TOTAL COMMUNITY CONTRIBUTION IS ( 35 000 ECU BY 75 % ) = 26 250 ECU . THE DIFFERENCE BETWEEN THE TOTAL COMMUNITY CONTRIBUTION AND THAT UNDER THE EXISTING INSTRUMENT ( 26 250 ECU - 14 583 ECU = 11 667 ECU ) IS CHARGED TO BUDGET ARTICLE 550 . ( 3 ) PUBLIC EXPENDITURE . ( 4 ) THE BENEFICIARIES CONTRIBUTE 10 % OF THE COSTS . UNDER REGULATION ( EEC ) NO 1975/82 THE COMMUNITY REIMBURSES 50 % OF THE MEMBER STATE'S EXPENDITURE ( 875 000 - ( 875 000 BY 10 % ) ) . ( 5 ) CHARGED TO THE EXISTING INSTRUMENT : 50 % OF THE MEMBER STATE'S EXPENDITURE , ESTIMATED AT 50 % OF THE COST OF THE INVESTMENT . ( 6 ) THE INVESTMENTS RELATING TO THE COLLECTION OF EWES' MILK IN MOUNTAIN AREAS ARE SUBSIDIZED AT A RATE OF 45 % BY THE EAGGF , GUIDANCE SECTION , UNDER REGULATION ( EEC ) NO 355/77 ( " CRITERIA FOR THE CHOICE OF PROJECTS TO BE FINANCED UNDER REGULATION ( EEC ) NO 355/77 " , POINT IV.4 , OJ NO C 152 OF 10 JUNE 1983 , P . 6 ) . ( 7 ) THE ASSISTANCE UNDER BUDGET ARTICLE 550 MAY AMOUNT TO A 14 % MAXIMUM OF ELIGIBLE COSTS OF THE PROJECT : THE EXACT TOTAL OF ASSISTANCE WILL BE DETERMINED IN THE LIGHT OF THE FINANCING PLAN FOR THE PROJECT , IN ACCORDANCE WITH REGULATION ( EEC ) NO 355/77 . ( 8 ) THE PAYMENTS FOR THESE OPERATIONS MAY BE COMPLETED IF NECESSARY IN 1986 .